Citation Nr: 0127439	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-21 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Increased evaluation for mechanical low back pain, 
currently rated as 20 percent disabling.

2. Increased evaluation for status post injury to the right 
knee, currently rated as 20 percent disabling.

3. Increased evaluation for internal derangement, left knee, 
status post reconstructive surgery with arthritis, 
currently rated as 20 percent disabling.

4. Increased evaluation for positional paresthesia and 
bursitis, right shoulder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from November 1981 to June 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1. The veteran's lower back disability is manifested by no 
more than moderate limitation of motion or moderate 
lumbosacral strain.  

2. The veteran's right knee disability is manifested by pain 
and swelling, as well as arthritis.  Range of motion of 
the right knee is from 0 to 130 degrees, and there is no 
more than slight instability.

3. The veteran's left knee disability is manifested by pain 
and swelling, as well as arthritis.  Range of motion of 
the left knee is from 0 to 120 degrees, and there is no 
more than slight instability.  

4. The veteran's right shoulder positional paresthesia is 
manifested by pain on motion, with minimal limitation of 
motion except that there is subacromial tenderness at 90 
degrees of abduction and external rotation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 20 percent for 
mechanical low back pain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5292, 5295 (2001).

2. The criteria for an evaluation greater than 20 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260 (2001).

3. The criteria for an evaluation greater than 20 percent for 
internal derangement, left knee, status post 
reconstructive surgery with arthritis, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260 (2001).

4. The criteria for an evaluation greater than 10 percent for 
positional paresthesia and bursitis of the right shoulder 
are not met. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the July 1999 
rating decision, the October 1999 Statement of the Case, and 
the November 1999 and November 2000 Supplemental Statements 
of the Case, of what would be necessary, evidentiary wise, 
for the assignment of an increase in the evaluations for the 
four disabilities at issue in this claim.  The veteran was 
specifically informed as to what the criteria were and what 
type of evidence would be needed.  The veteran was informed 
as to exactly which Diagnostic Codes applied and what would 
be needed to meet the criteria for the next higher evaluation 
under each code.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Throughout the pendency of this appeal, the RO has asked the 
veteran for any VA or private treatment records that are 
relevant, and all such records referenced have been gathered 
by the RO.  In fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  The RO has 
also gathered all relevant service medical records and the 
veteran has been provided a VA examination in June 1999. 

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 
II.  Increased evaluation for mechanical low back pain

Service medical records show that the veteran began 
complaining of low back pain in December 1983.  He received 
treatment throughout his service, and shortly after leaving 
service the veteran was assigned a 10 percent rating for his 
low back pain.  A VA examination in September 1997 revealed 
some limitation of motion of the lumbar spine.  Flexion was 
to 91 degrees, extension was 23 degrees, lateral flexion was 
38 degrees right and 33 degrees left, rotation was 27 degrees 
to the right and 25 degrees to the left.  The examiner found 
no tenderness or swelling and the examiner evaluated the 
functional loss due to low back pain as moderate.

In January 1999, the veteran filed a claim seeking an 
increased rating for his low back disability.  

The veteran was provided a VA examination in June 1999.  The 
examination revealed that the veteran complained of low back 
pain which was aggravated by sudden movements or twisting of 
the spine.  The veteran stated that he took analgesics for 
the pain.  The examiner determined that forward flexion of 
the lumbar spine was limited to 70 degrees, extension was to 
25 degrees, lateral bending was 20 degrees, and rotation was 
to 35 degrees.  The examiner noted only mild lumbar 
tenderness, with no pain radiation.  There was no sciatic 
nerve tenderness, and straight leg raising test was negative.  
A computed tomography (CT) scan showed a normal lumbar spine 
with no evidence of disc herniation, spinal stenosis, or 
other significant bony or soft tissue abnormality.  The 
examiner provided a diagnosis of chronic recurrent low back 
mechanical myofascial pain syndrome.  The examiner evaluated 
the functional impairment due to pain as moderate to 
moderately significant.

Outpatient treatment notes dated from February 1998 to August 
2000 show that the veteran was complaining of low back pain, 
but there are no details of any treatment or evaluation.  
Additionally, the veteran testified that his back pain at its 
severest would be about a 5 on a scale of 1-10.  He testified 
that walking up and down stairs was difficult, and that 
sitting for long periods of time was difficult.  He testified 
that bending and tying his shoes was difficult, and that he 
did experience muscle spasm.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2001). 

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2001).  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2001)

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2001).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

The veteran has some reduced range of motion.  The VA 
examination report in June 1999 indicated forward flexion was 
to 70 degrees, extension was 25 degrees, lateral bending was 
20 degrees and rotation was 35 degrees.  In essence, he 
exhibits a mild limitation of motion.  The spine was normal 
on CT testing, but the veteran has complained that he has low 
back pain that is aggravated by twisting or sudden movements 
of the back.  The examiner estimated that the degree of 
functional loss was moderate to moderately significant.  
Based on this evidence, the Board finds that the veteran 
experiences no more than a moderate loss of function of the 
lumbar spine.  A moderate loss of motion of the lumbar spine 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5292 (2001).  There is no evidence to suggest that the 
exhibited symptomatology more closely approximates severe 
limitation of motion, which would be necessary to assign a 
higher rating under DC 5292.  Id.

Under DC 5293 a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks, a higher 
rating of 40 percent is not warranted unless there is severe 
intervertebral disc syndrome with intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2001).  The veteran has not been 
diagnosed with degenerative disc disease.  There is no 
atrophy or weakness noted, there is no tenderness of the 
sciatic nerve, there is no muscle spasm or absent ankle jerk, 
and there is no indication in the VA examination that there 
are any objective signs of disc disease.  Therefore, a rating 
under DC 5293 is not warranted.  Id.

Under DC 5295 a 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position. 
38 C.F.R. § 4.71a, DC 5295 (2001).  A higher rating, of 40 
percent is not warranted unless there is severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  The medical evidence does not indicate that the 
veteran experiences severe lumbosacral strain. There is no 
listing of the whole spine, there is no marked limitation of 
forward bending, and there is no evidence of osteo-arthritic 
changes or any narrowing or irregularity of joint space.  
Therefore the criteria for a 40 percent rating under DC 5295 
are not met or approximated.  Id.

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms more closely approximating severe limitation of 
motion of the lumbar spine, severe or pronounced invertebral 
disc syndrome, or severe lumbosacral strain.  The Board does 
acknowledge that the veteran has had low back pain since 
discharge from the service.  However, the examiner indicated 
that the veteran's functional limitation was moderate to 
moderately significant and in light of the mild limitation of 
motion, and lack of objective signs of weakness, 
radiculopathy, atrophy, or debilitating pain, the Board finds 
that this pain does not functionally limit the veteran's 
activities more than is described above as 20 percent 
disabling.

Therefore, the Board finds that the veteran's degenerative 
low back pain warrants no more than a 20 percent evaluation 
utilizing all relevant diagnostic codes.  38 C.F.R. §§  4.59, 
4.71a DC 5289, 5292, 5293, 5295 (2001).


III.  Increased evaluation for right and left knee 
disabilities

The veteran's service medical records reveal that he first 
complained of pain in his right knee in May 1993.  He was 
treated several times over the following months, and in 
January 1994 a diagnosis of status post anterior cruciate 
ligament (ACL) tear of approximately nine months duration was 
made.  The veteran was treated with strengthening exercises.  
A September 1997 VA examination revealed that extension of 
the right knee was to 0 degrees and flexion was 142 degrees.  
Service connection was granted for a right knee disability 
and a rating of 10 percent was assigned.

The veteran's service medical records also reveal that he 
injured his left knee while in service in December 1981, and 
underwent reconstructive surgery in January 1982.  He 
continued to have left knee pain while in service and in 
November 1991 he was diagnosed with degenerative changes of 
the left knee.  A September 1997 VA examination revealed that 
extension of the left knee was to 8 degrees and flexion was 
limited to 129 degrees.  Service connection was granted for a 
left knee disability and a rating of 10 percent was assigned.

In January 1999 the veteran filed a claim seeking an 
increased disability evaluation for both knees.

The veteran underwent a VA examination in June 1999.  The 
veteran complained of pain in both knees along with 
difficulty running and jogging.  The range of motion on the 
right was 0 degrees to 130 degrees, on the left it was 0 to 
120 degrees.  Medial, anterior, and posterior stability of 
the knees was normal bilaterally.  Lachman's and McMurray's 
tests were negative bilaterally.  There was scarring noted on 
the left knee with some additional pain on movement in the 
last 10-15 degrees of motion.  Course crepitation was 
palpable bilaterally, and patella tap sign was negative.  An 
X-ray report indicated minimal degenerative changes in the 
right knee.  Previous x-rays had revealed degenerative 
changes of the left knee.  The examiner noted the functional 
limitation of both knees to be moderate to moderately 
significant.  By rating decision dated in July 1999, the 
disability evaluation was increased to 20 percent for both 
knees.  The veteran continues to appeal, seeking a  higher 
rating.

A treatment note dated in September 1998 indicates a 
diagnosis of right lateral meniscus tear of the right knee.  
The veteran also complained that his knee locks.  The record 
reveals additional complaints of pain in his knees and 
ongoing treatment on an outpatient basis.  The primary 
treatment is Motrin.  The veteran testified that his knees 
will lock up and give out and that he has difficulty 
sleeping.  He testified that he experienced instability in 
both knees as well as difficulty walking.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
veteran had flexion to 130 degrees on the right and 120 
degrees on the left, with extension to 0 degrees bilaterally.  
In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited 
to 45 degrees or less.  Thus, the Board concludes that a 
rating of 10 percent or higher is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, DC 5260 (2001).  
Similarly, in order for a rating of 10 percent or higher to 
be assigned under Diagnostic Code 5261, extension must be 
limited to 10 percent or greater.  Thus, the Board concludes 
that a rating of 10 percent or higher is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, DC 5261 (2001).

The veteran's service-connected right knee disability may 
also be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

There is no objective evidence of instability of either knee.  
The VA examiner in June 1999 indicated that medial, lateral, 
anterior, and posterior stability were all normal 
bilaterally.  The veteran did undergo reconstructive left 
knee surgery and apparently tore his right ACL as well, and 
he has testified that he experiences instability, and 
subluxation of both knees.  The Board finds this testimony 
credible in light of the history of knee injuries and a 10 
percent rating is warranted under Diagnostic Code 5257, based 
on slight instability or subluxation, and giving every 
reasonable benefit of the doubt to the veteran.  A higher 
rating of 20 percent would be warranted only if there were 
evidence of moderate recurrent subluxation or instability.  
The Board does not find such evidence.  The VA examiner has 
stated that there is no evidence of lateral, medial, 
anterior, or posterior instability of either knee.  
Additionally, the VA examination found no evidence of 
recurrent subluxation.  The veteran has complained of his 
knees locking and giving out and the Board does not doubt his 
assertions, but there is no evidence to suggest that these 
episodes are more than slight in nature as opposed to the 
moderate nature that would be productive of a 20 percent 
rating.  In light of the VA examination results indicating no 
instability or subluxation, the Board finds that the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  38 C.F.R. § 4.17a, DC 5257 (2001).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran complained of pain in both 
knees, but in light of the examiner's report that the 
functional limitation is moderate to moderately severe, the 
Board finds that this pain does not functionally limit the 
veteran's activities more than is described above as 10 
percent disabling.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 20 percent for both the 
right and left knee disabilities.

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that the criteria for a 0 percent evaluation 
are not met under Diagnostic Code 5260 and 5261.  The medical 
evidence of record demonstrates that range of motion of the 
right knee was from 0 degrees on extension to 130 degrees on 
flexion and for the left knee was from 0 degrees on extension 
to 120 degrees on flexion.  This motion is not sufficiently 
limited to warrant a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261.  Therefore a separate rating 
for arthritis of the knee based on limitation of motion is 
not warranted.  See G.C. Prec. Op. 23-97.

However, since the medical evidence does show X-ray evidence 
of arthritis of the both knees and there is objective 
evidence of pain on motion, a 10 percent evaluation is 
warranted on that basis for both knees since the veteran has 
a disability rating based on instability or subluxation of 
the knee under Diagnostic Code 5257.  See, G.C. Prec. Op. 9-
98; 38 C.F.R. § 4.59 (2001).

After considering all possible rating criteria, the Board 
finds that there is no basis for a disability rating in 
excess of 20 percent for the veteran's right and left knee 
disabilities.  While separate 10 percent ratings for each 
knee could be justified, as discussed above, this would not 
result in an increase in the overall rating.  Therefore, a 
higher rating for his bilateral knee disability is not 
warranted.  

IV.  Increased evaluation for positional paresthesia and 
bursitis of the right shoulder

Service medical records show the veteran began complaining of 
right arm pain in November 1991 with no diagnosis made at 
that time.  X-rays taken in September 1992 were normal.  In 
March 1993 he complained of numbness and tingling in his 
right arm and was diagnosed with positional paresthesia.  A 
September 1997 VA examination revealed that there was no 
tenderness or swelling of the right shoulder.  Forward 
elevation of the right shoulder was to 156 degrees, abduction 
was 97 degrees, internal rotation was 86 degrees, and 
external rotation was 90 degrees.  X-rays of the right 
shoulder were normal.  The diagnosis was remote right 
shoulder injury with subsequent chronic pain and weakness of 
uncertain etiology.  The veteran was granted service 
connection for his shoulder injury and assigned a non-
compensable rating.

In January 1999 the veteran filed a claim seeking and 
increased evaluation for his positional paresthesia of the 
right shoulder.

The veteran underwent a VA examination in June 1999.  The 
veteran complained of pain when lifting his arm.  He told the 
examiner he uses a heating pad and takes analgesic 
medications.  Sudden movements aggravate the pain.  The 
examiner noted no distal pain or radiating pain, and no 
numbness or tingling.  Right shoulder external rotation was 
80 degrees, internal rotation was 90 degrees which are 
normal.  Forward flexion was to 170 degrees and abduction was 
possible to 160 degrees but at 90 degrees subacromial 
tenderness was present.  X-rays taken of the right shoulder 
in March 1999 were normal.  The examiner provided a diagnosis 
of right shoulder post-traumatic pain syndrome with 
subacromial bursitis.  He indicated that the functional 
impairment was mild to moderate.  The veteran was granted an 
increased evaluation to 10 percent, but he continues to 
appeal, seeking a higher rating.

Outpatient treatment records dated from February 1998 to 
August 2000 indicate the veteran continued to complain of 
right shoulder pain, but no specific treatment other than 
analgesics is noted.  The veteran testified that raising his 
arm causes pain, and basically that any motion causes pain in 
his shoulder.

Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  It provides a 20 percent rating if motion is limited to 
the shoulder level, a 20 percent rating (30 for major 
extremity) if motion is limited to midway between the side 
and shoulder level, and a 30 percent rating (40 for major 
extremity) when arm motion is limited to within 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2001).

Diagnostic Code 5203 pertains to impairment of the clavicle 
or scapula.  A 10 percent rating is assigned for malunion of 
the clavicle, a 10 percent rating is assigned for nonunion of 
the clavicle without loose movement (20 percent with loose 
movement), and a 20 percent rating is assigned for 
dislocation of the clavicle.  38 C.F.R. § 4.71a, Dc 5203 
(2001).

Diagnostic Code 5019 provides for a rating for bursitis based 
on limitation of motion of the affected joint.  The Rating 
Schedule provides that bursitis shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5109 (2001). 
Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion of the affected part, however, 
if the limitation of motion is noncompensable under the 
appropriate Diagnostic Codes then a 10 percent rating shall 
be assigned for each major joint or group of minor joints 
affected.  38 C.F.R. § 4.71a, DC 5003 (2001).

Applying the above to the evidence in this case, the Board 
finds that a 10 percent rating, and no higher, is warranted 
for the veteran's positional paresthesia of the right 
shoulder with bursitis.  There is no medical evidence of 
limitation of arm movement that would mandate a rating under 
DC 5201.  The June 1999 VA exam determined that the range of 
motion of the veteran's right arm and shoulder was external 
rotation to 80 degrees, internal rotation to 90 degrees, 
forward flexion to 170 degrees and abduction to 160 degrees.  
There is no medical evidence to indicate that the veteran 
cannot raise his arm above his shoulder, which is the minimum 
limitation of motion ratable under DC 5201.  38 C.F.R. 
§ 4.71a, DC 5201 (2001).

Similarly, Diagnostic Code 5203 does not provide a 
compensable rating.  There is no medical evidence of a 
dislocation of the clavicle of scapula, or nonunion or 
malunion of the clavicle or scapula.  In fact, the X-rays 
taken in March 1999 reveal a normal right shoulder.  
Therefore, a higher rating under Diagnostic Code 5203 is not 
warranted.  38 C.F.R. § 4.71a, DC 5203 (2001).

A rating could be assigned for complete or partial paralysis 
of the upper radicular nerve group, but recent testing has 
not revealed any neurological deficit in the right upper 
extremity.  Therefore a higher rating under Diagnostic Code 
8510 is not warranted.  38 C.F.R. 4.124a § 8510 (2001).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A minimal compensable rating is warranted in 
view of the evidence of painful motion.  See 38 C.F.R. 
§ 4.59.  The veteran did not exhibit complete range of motion 
in the right upper extremity and he had complaints of pain.  
The functional impairment was estimated to be mild to 
moderate.  The objective evidence of pain was minimal, with 
no signs of deformity, atrophy or weakness, so more than a 
minimal compensable evaluation can not be justified.  
Therefore, a rating of 10 percent, and no higher, is 
warranted.  38 C.F.R. § 4.59, DC 5203 (2001).

After considering all possible rating criteria, the Board 
finds that there is no basis for a disability rating in 
excess of 10 percent for the veteran's right shoulder 
positional paresthesia and bursitis.

With respect to all four service connected disabilities, the 
RO has not expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's low back pain, 
right or left knee disability, or right shoulder positional 
paresthesia with bursitis have caused marked employment 
interference or require frequent medical treatment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to an increased evaluation for mechanical low 
back pain, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for right shoulder 
positional paresthesia with bursitis, currently rated as 10 
percent disabling, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

